July 21, 2011 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: ProAssurance Corporation Form10-K for the Fiscal Year Ended December31, 2010 Filed February 24, 2011 File Number 001-16533 Dear Mr. Rosenberg: We are in receipt of your letter dated July 13, 2011.On July 20, 2011, we spoke by telephone with James Peklenk of the SEC Staff and requested an extension for our reply to your letter, and we were granted an extension of ten business days.We will furnish our response within this time frame. If you should have any questions or comments, please do not hesitate to contact me directly at(205) 802-4718 or erand@proassurance.com.Thank you. Sincerely, /s/Edward L. Rand, Jr. Edward L. Rand, Jr. Chief Financial Officer cc: James Peklenk, Staff Accountant Division of Corporation Finance
